Citation Nr: 0019175	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
September 1967.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The record reflects that the appellant failed to report 
for a VA examination scheduled in November 1999.

2.  The appellant was advised of the provisions of 38 C.F.R. 
§ 3.655 in a May 2000 Supplemental Statement of the Case.

3.  There is no evidence of record of "good cause" which 
would excuse the failure to report for this examination.


CONCLUSION OF LAW

The claim for an increased rating for anxiety reaction is 
denied due to failure to report, without good cause, for a VA 
compensation examination.  38 C.F.R. § 3.655(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a November 1996 rating decision that 
confirmed and continued a 30 percent evaluation for anxiety 
reaction.

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid.  (Emphasis added.)

In a Supplemental Statement of the Case issued in March 2000, 
the RO provided the appellant with the regulations regarding 
the failure to report for a Department of Veterans Affairs 
examination, 38 C.F.R. § 3.655 (1999).

The record reflects that the appellant failed to report for a 
VA examination that was scheduled in November 1999.  The 
appellant has not submitted evidence of "good cause" for 
his failure to report.

If the appellant chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  What is clear is that VA has taken concerted 
efforts to assist the appellant in the development and 
adjudication of his claim.  In response to the appellant's 
request in June 1997, the RO scheduled a compensation and 
pension examination.  Further action without response or 
assistance from the appellant constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

The appellant's claim for an increased evaluation for anxiety 
reaction is not "an original compensation claim," which 
would allow the claim to be decided based upon the evidence 
of record when the appellant fails to show for an 
examination.  38 C.F.R. § 3.655(b) (emphasis added).  The 
claim is accordingly denied pursuant to 38 C.F.R. § 3.655(b).  



ORDER

An increased rating for anxiety reaction is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

